Ludeling, C. J.
The plaintiff, a colored man, sued the defendant, the proprietor of the Academy of Music, a public theatre in the city of New Orleans, for five thousand dollars damages for refusing to admit him into the theatre after he had purchased a ticket which entitled him to a-soat in the parquette of said theatre. The case was tried by a jury, who disagreed, and, under the, statute of this State, the court discharged the jury and rendered a judgment in favor of the plaintiff.
*383Wc liave been unable to discover any tiling' unconstitutional in the acts of 1870 or 1871 referred to by counsel. The provision of the constitution of the United States which guarantees trials by jury has no application to trials in State courts. This has been repeatedly decided, and is not an open question.
Article thirteen of the constitution declares that “ all persons shall enjoy equal rights and privileges upon any conveyance of a public character; and all places of business, or of public resort, or for which a license is required by either State, parish, or municipal authority, shall bo deemed places of a public character, and shall be open to the accommodation and patronage of all persons, without distinction or discrimination, on account of race or color.”
This article of the constitution does not enunciate a mere abstraction, but it guarantees substantial rights. To facilitate the enforcement of these rights the General Assembly has enacted laws, and it is the duty of courts, when called upon, to enforce them. An examination of the evidence in this record satisfies us that the plaintiff was rudely denied admission to the theatre solely on account of his.being a colored man. See Sauvinet vs. Walker and Decuir vs. Benson.
Mr. Justice Taliaferro and I think the amount of damages awarded by the lowrer court not too high, but as a majority of the court do not agree in this, the judgment will be reduced to throe hundred dollars, with interest from the date of the judgment.
It is therefore ordered that the judgment of the lower court be amended by reducing the amount of the judgment in favor of the plaintiff to three hundred dollars, with five per cent per annum from the eighth of June, 1874, and costs of the lower court, the costs of appeal to be paid by the appellee.